
	
		III
		111th CONGRESS
		1st Session
		S. RES. 140
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2009
			Mr. Leahy (for himself,
			 Mr. Sessions, Mr. Bingaman, Mr.
			 Rockefeller, Mr. Kohl,
			 Mrs. Boxer, Mr.
			 Whitehouse, Mr. Feingold,
			 Mr. Kaufman, and
			 Mr. Merkley) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating and acknowledging the
		  dedication and sacrifice made by the men and women who have lost their lives
		  while serving as law enforcement officers.
	
	
		Whereas
			 the well-being of all citizens of the United States is preserved and enhanced
			 as a direct result of the vigilance and dedication of law enforcement
			 personnel;
		Whereas
			 more than 900,000 men and women, at great risk to their personal safety,
			 presently serve their fellow citizens as guardians of the peace;
		Whereas
			 peace officers are on the front lines in protecting the schools and
			 schoolchildren of the United States;
		Whereas
			 133 peace officers across the United States were killed in the line of duty
			 during 2008;
		Whereas
			 Congress should strongly support initiatives to reduce violent crime and to
			 increase the factors that contribute to the safety of law enforcement officers,
			 including—
			(1)equipment of the highest quality and
			 modernity;
			(2)increased availability and use of
			 bullet-resistant vests;
			(3)improved training; and
			(4)advanced emergency medical care;
			Whereas
			 there are recorded 18,274 Federal, State, and local law enforcement officers
			 who lost their lives in the line of duty while protecting their fellow
			 citizens, and whose names are engraved upon the National Law Enforcement
			 Officers Memorial in Washington, District of Columbia;
		Whereas in 1962, President John F. Kennedy
			 designated May 15th as National Peace Officers
			 Memorial Day;
		Whereas
			 on May 15, 2009, more than 20,000 peace officers are expected to gather in
			 Washington, District of Columbia, to join with the families of their recently
			 fallen comrades to honor those comrades and all others who went before them:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes May 15, 2009, as National
			 Peace Officers Memorial Day, in honor of the Federal, State, and local
			 law enforcement officers that have been killed or injured in the line of duty;
			 and
			(2)calls on the people of the United States to
			 observe that day with appropriate ceremony, solemnity, appreciation, and
			 respect.
			
